Order (denominated a judgment), Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about August 31, 2010, which, after a nonjury trial, dismissed the complaint, and order, same court and Justice, entered December 16, 2010, which denied plaintiff’s motion to set aside the verdict, unanimously affirmed, with costs.
The trial court’s conclusion that plaintiff failed to prove trespass because it permitted the installations of which it now complains (see Copart Indus, v Consolidated Edison Co. of N.Y., 41 NY2d 564, 570 [1977]; see also 829 Post, LLC v Town of Eastchester, 57 AD3d 717, 718 [2008]) was supported by a fair interpretation of the evidence (see Saperstein v Lewenberg, 11 AD3d 289 [2004]). There exists no basis to disturb the trial court’s credibility determinations (see id.).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Mazzarelli, J.E, Friedman, Catterson, Manzanet-Daniels and Román, JJ. [Prior Case History: 28 Misc 3d 1229(A), 2010 NY Slip Op 51534(U).]